Citation Nr: 0406143	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  00-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypercholesteremia.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for a positive purified 
protein derivative test.

4.  Entitlement to service connection for cellulites of the 
ankles.

5.  Entitlement to service connection for myopia and 
presbyopia.

6.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

7.  Entitlement to service connection for tendonitis/sprain 
of the left foot.

8.  Entitlement to service connection for a skin rash of the 
feet.

9.  Entitlement to service connection for epistaxis.

10.  Entitlement to service connection for low back pain.

11.  Entitlement to service connection for hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for vertigo claimed as 
dizziness.

15.  Entitlement to service connection for periodontal 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had over 18 years of active 
service including from March 1984 to December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2003, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and the implementing regulations apply in 
the instant case.  

It is also significant to note that the issues on appeal were 
initially denied in an August 2000 rating decision as not 
well grounded.  Among other things, the VCAA eliminated the 
concept of a well-grounded claim and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  The law also provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from 
July 14, 1999, to November 9, 2000, may be re-adjudicated as 
if the denial had not been made.  

A review of the record shows the veteran was notified of the 
VCAA and how it applies to his present appeal by 
correspondence dated in December 2002.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also notified him 
that his service connection claims would be re-adjudicated in 
light of the VCAA; however, there is no indication that such 
action was taken subsequent to that notice.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should re-adjudicate the issues 
remaining on appeal.  The RO must 
consider all applicable laws and 
regulations.  If the benefits sought 
remain denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




